                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

UNITED STATES OF AMERICA,                        CR-13-21-BLG-BMM

                       Plaintiff,
    vs.                                                 ORDER

KINSEY N. MINER,

                      Defendant.

      Defendant Kinsey N. Miner has moved for early termination of her current

term of supervised release. (Doc. 52). The Government does not oppose the

motion. Ms. Miner’s probation officer confirms that Ms. Miner has complied with

her supervision conditions. The Court conducted a hearing on the motion on

March 19, 2019. For the reasons below, the Court will grant Ms. Miner’s motion.

      The Court sentenced Ms. Miner to thirty-seven (37) months with five (5)

years of supervised release to follow, on May 29, 2013. (Doc. 53). Ms. Miner

plead guilty to Conspiracy to Possess Methamphetamine with Intent to Distribute.

(Doc. 20). The Court reduced Ms. Miner’s term to thirty (30) months on July 28,

2015. (Doc. 53 at 2). Ms. Miner’s supervised release commenced on October 22,

2015. Id. Ms. Miner tested positive for hydrocodone in April 2016. Id. at 3. Ms.

Miner was not formally revoked but had additional conditions placed on her. Id.

Ms. Miner completed intensive outpatient treatment and has tested clean since her
                                        1
positive test in 2016. Id. at 4. Ms. Miner has received zero formal revocations. Id.

      Ms. Miner obtained her license as a Certified Nursing Assistant and is

currently employed at Parkview Care Center in Billings, Montana. Id. Ms. Miner

is currently raising four young boys and has proven to be a committed mother. Id.

Ms. Miner’s family is very proud of her accomplishments. Id.

      Federal law authorizes a defendant to move for termination of her supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C. §

3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Ms. Miner has complied with her supervision

conditions. Ms. Miner has demonstrated she is able to conform her conduct to the

law. Ms. Miner does not pose a threat to the community. The factors in 18 U.S.C.

§ 3553 support an early termination of supervised release.

//

//

//

//




                                          2
                                 ORDER

Accordingly, IT IS ORDERED that Ms. Miner’s Motion for Early Termination

of Supervised Release (Doc. 52) is GRANTED.

     DATED this 19th day of March, 2019.




                                    3
